Title: To George Washington from Lewis Nicola, 20 November 1782
From: Nicola, Lewis
To: Washington, George


                  
                     Sr
                     Fishkill 20 Novr 1782
                  
                  In consequence of Col. Humphreys letter, which I recd last night, I have the honour to recapitulate to your Excellency what I took the liberty to mention in a former letter.
                  I was much surprised when Genl Knox informed me you had not been acquainted with the Minister of wars scheme to dismiss the invalid regt, therefore made bold to trouble you with extracts of two letters from Capt. McConnel & some representations on the subject.
                  The captain in his of the 30th October, after mentioning that Genl Lincoln had shewed him the copy of a letter he wrote the day before to Congress relative to the regiment proceeds.
                  "The plan, as near as I can recollect, is as follows: after setting forth that from unavoidable circumstances the establishment did not answer the benevolent & beneficial purposes at first proposed by Congress, that the men & officers were a great expence to the States, from whose service there was little benefit derived, and the corps not so comfortably situated as could be wished, & was at first intended, therefore that Congress should cause the regiment, officers & men, to be examined with the strictest scrutiny, to know each mans situation, both now & when he entered the regiment, & that the men should either be discharged with a pension or without, return to the field or hospital; the officers either to retire on half pay the first of January, or receive something more, as the nature of the case might be, respect being had to their merits, length of service, inability &c."
                  In another letter dated 6th November.  "Mr Bond informs me Congress having, by their committee, considered the Minister of wars plan for a reduction of the regiment, have ordered him to lay before them a particular state thereof."
                  From the above information I conceive Genl Lincolns plan is founded on a mistake & misinformation.
                  The humanity of all countries, extended to desabled veterens who have hazarded their lives on the service of their country, is not founded on a prospect of future, but a retrospective view of past services, but as persons supported at the expence of the publick owe it what services they are capable of, therefore such invalids as can still perform garrison duty are formed into corps for that purpose.
                  Genl Lincolns long continuance to the southward, and absence from the North river since the invalids have been on its banks have deprived him of opportunity to know personally what services the invalid regiment has rendered, therefore his opinion can be founded on information only, which has certainly mis stated the matter of fact.  I can, with great propriety, assert that, fighting & long marches excepted, no regiment has done more duty, besides fatigues, it has now existed upwards of four years & I am as certain as the nature of the case will admit, that if all the times the men were two days out of three off duty were collected into one period, it would not amount to one year.  I have heard many officers of marching regiments declare that their men, from seeing the duties & fatigues of the invalids, dread being transferred.  The regiment has not had the honour to attend your Excellency into the field, but has been the means of more servicable men being called thereto.
                  That the regiment has not been situated so comfortably as was intended & could be wished is but too true; they have, in this respect, partaken of the distresses of their military brethren, & have supported them with no less alacrity.
                  The disabilities of invalids entitle them to certain indulgences beyond other soldiers, & which the latter can not repine at, as, in case of misfortunes, they will partake of them: no more military duty than one day of three should be required of them; they were stationary because one of the chief reasons for their being called from the field is an inability to march, & the same cause operates against their being sent on commands, nor should they be put on any fatigues, but for their own immediate benefits; as to other difficulties from want of pay, clothing &c. they must share them with the rest of the army, yet I conceive the disorders of many entitle them to some little preference in the latter.  I do not conceive it impossible to put our invalids in the above situation.
                  Should the dismission of the corps be requisite I beg permission to point out the impropriety of the time, as probably all the steps requisite to the completion of the business cannot have place before christmas, at which inclement season of the year a number of disabled soldiers, some with wives and children, will have to travel every distance between this & the remotest parts of Newhampshire & Virginia, for which reason I conceive humanity requires its being deferred ’till spring.
                  That the original plan on which the corps was formed has been much deviated from is a fact that cannot be contrived, by which the publick expence has been extended beyond what was necessary, consequently a reformation of the corps requisite; this has been partly done last september but not complated, as the returns I had the honour to send you yesterday shew.
                  The above is, to the best of my recollection, the purport of my former letter I shall therefore trespass any further than to assure your Excellency I am with unfeigned respect Sr Your most obedient servant
                  
                     Lewis Nicola Col. Inv.
                  
               